Citation Nr: 0032581	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-15 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether an overpayment in the amount of $6375.20 was properly 
created or the result of sole administrative error by the 
Department of Veterans Affairs.

(The issue of entitlement to an effective date earlier than 
March 6, 1990, for an award of a 100 percent rating for 
bilateral ganglion disease with bilateral athetosis of the 
hands is the subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision by the Department of Veterans Affairs 
(VA) regional Office (RO) located in Roanoke, Virginia.  


REMAND

A review of the records reflects that the overpayment was 
created when the veteran's son elected Ch. 35 Dependent's 
Educational Assistance benefits effective on October 24, 
1995.  His son was thus removed as a dependent of the 
veteran.  A review of the record reflects that the Ch. 35 
education folder is not on file.  The Board is of the opinion 
that this evidence should be obtained.  Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992). 

According, the case is REMANDED for the following actions:

It is requested that RO associate the Ch. 
35 education folder of the veteran's son 
with the adjudication claims folder.  
Thereafter, the case should be reviewed 
by the RO.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action unless he is further 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

